UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8044


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TIMOTHY G. CRAIG, a/k/a Boot,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:02-cr-01358-HMH-8; 6:09-cv-70067-HMH)


Submitted:   February 26, 2013                 Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy G. Craig, Appellant Pro Se. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy G. Craig seeks to appeal the district court’s

order    denying        his    Fed.    R.        Civ.     P.      60(b)       motions       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                              The order is

not   appealable       unless    a    circuit          justice    or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate        of     appealability         will      not     issue          absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies       this    standard      by

demonstrating        that     reasonable         jurists       would     find       that     the

district      court’s     assessment     of       the    constitutional            claims    is

debatable     or     wrong.      Slack    v.      McDaniel,       529     U.S.      473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is      debatable,       and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Craig has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense      with    oral     argument       because       the        facts       and     legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3